 



Exhibit 10.2

JOINDER AGREEMENT

               This Joinder Agreement, dated as of May 12, 2005, is delivered
pursuant to Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, dated as of June 29, 2004, by Amkor Technology, Inc. (the
“Borrower”), Guardian Assets, Inc. (“Guardian”) and the other Subsidiaries of
the Borrower from time to time party thereto as Grantors in favor of Citicorp
North America, Inc., as agent for the Secured Parties referred to therein, as
amended by Amendment No. 1 to the Pledge and Security Agreement, dated as of
October 27, 2004, by the Borrower, Guardian, Unitive, Inc., Unitive Electronics,
Inc. and the other Subsidiaries of the Borrower from time to time party thereto
as Grantors in favor of Citicorp North America, Inc., as agent for the Secured
Parties referred to therein (as amended, the "Pledge and Security Agreement”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Pledge and Security Agreement.

               By executing and delivering this Joinder Agreement, Amkor
International Holdings, LLC, a Delaware limited liability company, also existing
as Amkor International Holdings, a company organized under the laws of the
Cayman Islands (“Amkor International Holdings, LLC”), P-Four, LLC, a Delaware
limited liability company, also existing as P-Four, Inc., a corporation
organized under the laws of the Philippines (“P-Four, LLC”), Amkor Technology
Limited, a company organized under the laws of the Cayman Islands and Amkor/Anam
Pilipinas, L.L.C., a Delaware limited liability company, also existing as Amkor
Technology Philippines, Inc., a corporation organized under the laws of the
Philippines (“Amkor/Anam Pilipinas, L.L.C.”), as provided in Section 7.10
(Additional Grantors) of the Pledge and Security Agreement, hereby become
parties to the Pledge and Security Agreement as Grantors thereunder with the
same force and effect as if originally named as Grantors therein and, without
limiting the generality of the foregoing, hereby grant to the Administrative
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of Amkor International Holdings, LLC, P-Four, LLC,
Amkor Technology Limited and Amkor/Anam Pilipinas, L.L.C., hereby collaterally
assign, mortgage, pledge and hypothecate to the Administrative Agent and grant
to the Administrative Agent a Lien on and security interest in, all of their
right, title and interest in, to and under the Collateral of Amkor International
Holdings, LLC, P-Four, LLC, Amkor Technology Limited and Amkor/Anam Pilipinas,
L.L.C. and expressly assume all obligations and liabilities of Grantors
thereunder.

               The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules 1 through 6 to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, Amkor
International Holdings, LLC, P-Four, LLC, Amkor Technology Limited and
Amkor/Anam Pilipinas, L.L.C. hereby agree that this Joinder Agreement may be
attached to the Pledge and Security Agreement and that the Pledged Collateral
listed on Annex 1-A to this Pledge Amendment shall be and become part of the
Collateral referred to in the Pledge and Security Agreement and shall secure all
Secured Obligations of the undersigned.

               Amkor International Holdings, LLC, P-Four, LLC, Amkor Technology
Limited and Amkor/Anam Pilipinas, L.L.C. hereby represent and warrant that each
of the representations and warranties contained in Article III (Representations
and Warranties) of the Pledge and Security Agreement applicable to them are true
and correct on and as the date hereof as if made on and as of such date.

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



               In witness whereof, each of the undersigned has caused this
Joinder Agreement to be duly executed and delivered as of the date first above
written.

            Amkor International Holdings, LLC
      By:        /s/ Kenneth T. Joyce         Name:   Kenneth T. Joyce       
Title:   Chairman     

            P-Four, LLC
      By:        /s/ Michael Santangelo         Name:   Michael Santangelo     
  Title:   President     

            Amkor Technology Limited
      By:        /s/ Kenneth T. Joyce         Name:   Kenneth T. Joyce       
Title:   Director and Chairman     

            Amkor/Anam Pilipinas, L.L.C.
      By:        /s/ Michael Santangelo         Name:   Michael Santangelo     
  Title:   Treasurer and
Chief Financial Officer     

[Signature Page to Joinder Agreement]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:

          Guardian Assets, Inc.    
 
       
By:
       /s/ Kenneth T. Joyce    

       

  Name: Kenneth T. Joyce    

  Title:   Chief Financial Officer    

          Amkor International Holdings, LLC    
 
       
By:
       /s/ Kenneth T. Joyce    

       

  Name: Kenneth T. Joyce    

  Title:   Chairman    

          P-Four, LLC    
 
       
By:
       /s/ Michael Santangelo    

       

  Name: Michael Santangelo    

  Title:   President    

          Amkor Technology Limited    
 
       
By:
       /s/ Kenneth T. Joyce    

       

  Name: Kenneth T. Joyce    

  Title:   Director and Chairman    

Citicorp North America, Inc.,
as Administrative Agent

         
By:
       /s/ Asghar Ali    

       

  Name: Asghar Ali    

  Title:   Vice President    

[Signature Page to Joinder Agreement]

 